Per Curiam. In July, 1985, appellant filed a pro se petition for writ of habeas corpus in the trial court on the ground that he had been denied due process and equal protection of law by being twice denied release on parole. The trial court concluded that a writ of habeas corpus was not the proper remedy to challenge the parole board’s action and dismissed the petition. Appellant filed a notice of appeal and lodged the record. He now requests appointment of counsel.  The motion is denied and the appeal dismissed. A petition for writ of habeas corpus is restricted to the questions of whether the petitioner is in custody pursuant to a valid conviction and whether the convicting court had proper jurisdiction. Bargo v. State, 279 Ark. 180, 650 S.W.2d 227 (1983); Mitchell v. State, 233 Ark. 578, 346 S.W.2d 201 (1961). As a writ of habeas corpus is not a remedy for attacking parole decisions, appellant could not prevail on appeal. For this reason, there is no good cause to appoint counsel or to continue with the appeal. Motion denied & appeal dismissed. Purtle, J., not participating.